MARING, Justice,
concurring in the result.
[¶ 19] I respectfully concur in the result only because I continue to disagree with the majority’s interpretation of our case law and the statute. I continue to be of the opinion that if the trial court finds there has been a material change in circumstances, the court must then consider whether the change in circumstances is sufficient enough and so adverse to the child’s best interests to require the examination of the best interests of the child under N.D.C.C. § 14-09-06.2(1). Dunn v. Dunn, 2009 ND 193, ¶ 19, 775 N.W.2d 486 (Maring, J., specially concurring); Kelly v. Kelly, 2002 ND 37, ¶47, 640 N.W.2d 38 (Maring, J., concurring).
[¶ 20] MARY MUEHLEN MARING